Exhibit 10.1

 

COMPUTER SOFTWARE INNOVATIONS, INC.

1661 E. Main Street, Suite A

Easley, SC 29642

 

January 6, 2006

 

Barron Partners LP

730 Fifth Avenue, 9th Floor

New York, New York 10019

 

Attention: Mr. Andrew Barron Worden

 

Re:    Registration Rights Agreement dated February 10, 2005 by and between
Computer Software Innovations, Inc., a Delaware corporation (“CSI”) and Barron
Partners LP, a Delaware limited partnership (“Barron”), as amended on
November 7, 2005

 

Dear Mr. Worden:

 

This letter is being provided to you in connection with the above-referenced
Registration Rights Agreement between Barron and CSI (the “Agreement”). The
Agreement relates to the transaction (the “Transaction”) in which Barron
purchased 7,217,736 shares of Series A convertible nonvoting preferred stock of
CSI (the “Preferred Stock”) and two warrants (the “Warrants”) to purchase
7,217,736 shares in the aggregate of the common stock of CSI. Under Section 2.2
of the Agreement, CSI agreed to use its best efforts to cause its registration
statement filed with the Securities and Exchange Commission (the “SEC”) on
March 28, 2005 (the “Initial Registration Statement”) to be declared effective
on or before June 11, 2005. Section 2.8 provides for liquidated damages to be
paid by CSI to Barron in the event of our failure to cause a registration
statement to be declared effective as required. As you are aware, we have
previously entered into letter agreements (the “Extension Letters”) on four
prior occasions extending the required registration statement effective date
each time. The last waiver extended the required registration statement
effective date until November 30, 2005.

 

As you are aware, on September 30, 2005 we withdrew the Initial Registration
Statement in order to amend certain of the Transaction documents to respond to
SEC comments and concerns. We subsequently filed a new registration statement
(the “New Registration Statement”) on November 21, 2005. We are currently in the
process of responding to SEC comments with respect to the New Registration
Statement, and anticipate soon filing an amendment to the New Registration
Statement.

 

In light of the foregoing, and pursuant to your recent communications with Tom
Clinton, we respectfully request that Barron extend its waiver of CSI’s
obligation under Section 2.2 of the Agreement pursuant to the Extension Letters
to cause the registration statement to be declared effective by November 30,
2005, as well as the payment of related liquidated damages under



--------------------------------------------------------------------------------

Section 2.8 with respect to any failure to achieve effectiveness by such date.
In consideration of the waiver extension, CSI agrees with Barron that CSI shall
be required to cause the registration statement to be declared effective on or
before January 31, 2006. This waiver shall not otherwise affect Barron’s rights
and CSI’s obligations under the Agreement, including the utilization of CSI’s
best efforts to cause the registration statement to be declared effective with
the SEC as soon as practicable and the payment of liquidated damages under
Section 2.8 with respect to any future breach of such section.

 

If the extension of the required effective date until January 31, 2006 is
acceptable to Barron, please so indicate by signing the attached duplicate
original of this letter and returning it to me. Thank you in advance for your
cooperation and attention to this matter. Please call me if you have any
questions concerning the foregoing.

 

Yours very truly,

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

Nancy K. Hedrick President and CEO

 

ACCEPTED AND AGREED TO

this 9th day of January, 2006.

 

BARRON PARTNERS LP By:   Barron Capital Advisors LLC, its General Partner By:  

/s/ Andrew Barron Worden

--------------------------------------------------------------------------------

    Andrew Barron Worden, Managing Member     730 Fifth Avenue, 9th Floor    
New York, New York 10019